              LIMITED LIABILITY COMPANY AGREEMENT


                                  of


                          PRIMARY, LLC,
              A DELAWARE LIMITED LIABILITY COMPANY




                       Dated: As of July 28,2015




THE LIMITED LIABILITY COMPANY INTERESTS REPRESENTED BY THIS
AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDEDO OR UNDER ANY OTHER APPLICABLE
SECU]RITIES LAWS. SUCH INTERESTS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE DISPOSED OF AT ANY TIME, EXCEPT IN
COMPLIANCE WITH (D THE REQUIREMENTS OF THE SECURITIES ACT AND
ANY OTHER APPLICABLE LAWSO RULES AND REGULATIONS AND (ii) THE
OTHER TRANSFER RESTRICTIONS SET FORTH HEREIN.
                      LIMITED LIABILITY COMPANY AGREEMENT

                                               OF

                                        PRIMARY, LLC

                This Limited Liability Company Agreement (this "Agreement") of Primary,LLC,
a Delaware   limited liability company (the o'Company"), is entered into as of July 28, 2015 (the
ooEffective Date")
                   by Primary Member, LLC ("PM"), a Delaware limited liability company, Lisa
Skye Hain (*LSH"), an individual and Daniel Orenstein ('oDO"), an individual, as members
(individually, a'oMember" and collectively, the "Members"). Capitalized terms used and not
otherwise defined herein shall have the meanings set forth on Schedule 2 attached hereto,

               For the purpose of forming a limited liability company pursuant to and in
accordance with the provisions of the Delaware Limited Liability Company Act, as set forth in
Chapter l8 of Title 6 of the Delaware Code Annotated, as it may be amended from time to time
(or any corresponding provisions of succeeding law) (the'oAct"), the Members hereby agree as
follows:

               1.      Formation. Effective upon the filing of the Cerlificate of Formation with
the Secretary of State of the State of Delaware, the Members hereby form a Delaware iimited
liability company pursuant to the provisions of the Act and upon the terms and conditions set
forth in this Agreement.

               2.     Name. The name of the Company shall beooPrimary, LLC" and all
business of the Company shall be conducted in such name. The Company shall hold all of its
Property in the name of the Company and not in the name of the Members.

               3.      Purpose. The sole purpose ofthe Company is to develop, own, and
operate shared office facilities, together with such other activities as may be necessary or
advisable in connection with such operations. The Company shall not engage in any business,
and it shall have no purpose, unlelated to the fultherance ofthe limited purposes ofthe
Company.

              4. Registered Agent Registered Office. The address of the registered office
of the,Company in the State of Delawareis 16192 Coastal Highway, CiXy of Lewes, County of
Sussex. The Company's registered agent for service of process at that address is Harvard
Business Services, Inc.

               5.     Principal Office. The Company's principal office shall be at such location
as may be designated by the Members   from time to time.

               6. Term. The term of the Company shall commence upon the Effective Date
of formation of the Company as provided in the Act and shall continue until dissolved in
accordance with the Act and this Aereement.




                                                                                                    J
                                                                                                             S*'
                                                                                                        2>
               7.      Members. The Company shall have initially three (3) Members. The
names, mailing addresses and the number of ownership Units in the Company held by the
Membets are as set fbrth on Schedule    l.
                                       Notwithstanding the pro rata ownership of the
Members, on any corporate action on which the Members are requiled to consent pursuant to this,
Agreernent, the consent of PM shall be required for the approval of such corporate action.

               8.      Management.

                       8.1      The business and affails of the Company shall be managed solely
and exclusively by, management of the Company shall be vested solely and exclusively in, and
the sole authorized persons for all purposes ofthe Act is and shall be LSFI and DO each as a
member-manager (collectively the "Managers" and each individually a "Manager") of the
Company. The Managers shall be the sole Persons with the power to bind the Company, except andl
to the extent that such power is expressly delegated to any other Person by both Managers. The
Managels shall have the light, powel and authority, actingiointly in the management of the businessi
and affails of the Company, to execute all documents or instruments, perform all duties and powers
and do all things fol and on behalf of the Company in all mattels necessal'y, desirable, convenient or
incidental to the purpose of the Company. In the event of a disagreement between the Managers,
the majority vote of the Members shall determine the outcome of such disagreement.

                       8.2       Furthelmore, notwithstanding the fbregoing, the Managels shall not,
either directly ol indirectly by amendment, ,nergel', consolidation or otherwise, do any of the
following without the written consent ol affirmative vote of all the Members, and any such act or
transaction entered into without such consent or vote shall be null and voidab initio,andofno
force or effect.

                       (a)     liquidate, dissolve     ol   wind-up the business and aflairs of   the:
Company, effect any mergel' or consolidation ol consent to any of the foregoing;

                       (b)     amend, alter or repeal any provision of this Agreement in a mannel'
that adversely affects the powers, preferences or rights of the Membel's, or affects any'
Member(s) disploportionately as compared to any other Member(s);

                       (c)     cLeate, or autholize the creation of, ol issue or obligate itself tc,
issue any additional Units or increase the authorized numbel  of any Units, except pul'suant to thisr
Agreernent;

                       (d)     tnake, or pet'mit any subsidiary to make, any loan or advance to, or
own any stock or other securities of, any subsidiary or other corporation, partnet'ship, or other
entity, unless it is wholly owned by the Company;

                      (e) rnake, or permit any subsidiary to make, any loan or advance tc,
any Person, including, without limitation, any employee or Member of the Company or an)'
subsidiary, except advances and similar expenditules in the ordinary course ofbusiness or undet'
the tenns of an employee Unit or option plan approved by the Members;




                                                 -2-




                                                                                                            \\
                                                                                                         (_)t    .2
                                                                                                                      {710

                                                                                                                        \6\r
                        (0     gual'antee, directly    or indirectly, or permit any subsidiary        to
guarantee, directly or indirectly, any indebtedness greater than $10,000 except for trade accountr;
ofthe Company or any subsidiary arising in the ordinary course ofbusiness;

                        (g)    make any investment inconsistent with any investment policl,
approved by the Members;

                        (h)    make any capital expenditure that is not already included in a
budget approved by the Membels greater than $10,000;

                        (i)  incur any aggregate indebtedness greater than $10,000 that is not
ah'eady included in a budget approved by the Memberso other than trade credit incurred in thr:
ordinary course of business;

                      0) otherwise entel into or be a pafty to any transaction with an1,
Member, officer, or employee of the Company, except for transactions contemplated by this
Agreement or transactions made in the ordinary coul'se of business and pursuant to reasonablir
requirements of the Company's business and upon fair and reasonable terms that al'e approved b)i
a majority of the Membels;

                      (k) hire, terminate, ol change the compensation of the executive
officers or Members (othel than the PM Payment, which shall be determined pursuant to
Schedule 8.6 ), including approving any option grants or Unit awards to executive officers or
Members;

                        (l)    deviate from the Company's approved business plan, or          in   th<:
absence of a business plan, change the principal business of the Company, enter new lines oll
business, or exit the current line of business or deviate from the Company's approved annual
budget; or

                        (m)    enter into any corporate strategic relationship involving tht:
payment, contribution, or assignment by the Company or to the Company of money or assetti
greater than $50,000.

                        8.3  Binding Authority. Unless authorized to do so by this Agreement,
no Manager or Pelson shall have any power or authority to bind the Company and the signatures
of both Managers shall be requiled to bind the Company.

                        8.4     Liability for Certain Acts. The Managers shall perform their duties
in good faith, in a manner l'easonably believed to be in the best intelests of the Company and with
such care, as an ordinarily prudent person in a similar position would use under similar
circumstances. No Manager shall be liable to the Company or any Member for any loss or damage
sustained by the Company or any Member, unless the loss or damage shall have been the result of
the goss negligence or willful misconduct of such Manager.

                        8.5    Duty to Company.




                                                 -3-




                                                                                                           :i   5
                                                                                                                    W
                               (a)      As Managing Membels of the Company, LSH and DO
shall devote their full time and attention to the business and affairs of the Companv as shall be
necessal'y for the proper functioning of the Company.

                               (b)       The Members lecognize that PM has or may have other'
business interests, activities and investments, some of which may be in conflict ol competition
with the business of the Company, and that PM is entitled to cary on such othel business
intelests, activities and investments.

                               (c)        Each Membel may engage in ol possess an interest in any
other business or venture ofany kind, independently ol with others, including, without being
limited to, owning, financing, acquiring, leasing, promoting, developing, improving, operating
and/or managing real property on his own behalf or on behalf of other entities with which such
Membr:r is affiliated, and any Membel may engage in any activities, whether or not competitive
with the Company, without any obligation to offer any intelest in such activities to the Company
or to any Member except that LSLI and DO may not engage in any business operating a "shared
oIflce" facility. Neithel the Cornpany nol'any Member shall have any right, by virtue of this
Agreernent, in ol to such activities, ot'the income or profits derived therefi'om, and the pursuit of
such activities, even if competitive with the business of the Company, shall not be deemed
wlonglul or improper.

                       8.6     Indemniflcation.

                               (a)       The Corrpany shall indemnily and hold harmless each
Member and Managel flom and against all obligations, losses, damages, 1ines, taxes and interest
and penalties theleon, claims, denrands, actions, suits, proceedings (whether civil, criminal,
administraiive, investigative or otherwise), costs, expenses and disbursernents (including legal
and acoounting fees and expenses, costs of investigation and sums paid in settlement) of any kind
or natule whatsoever which may be imposed on, incurred by ol asserted at any tirne against the
Member or Manager in any way related to ol arising out of this Agreemr:nt, the Company, or the
management or administration of the Company or in connection with the business or affairs of
the Cornpany or the activities of the Mernbel ol Manager on behalf of the Company to the
maximum extent pelmitted under the Act, including but not limited to the ltayment of the Member's
or Manager's reasonable attorney's fbes in connection with any action ol proceeding blought
against the Member or Manager except where the Member or Managel is lbund to be grossly
negligent or has committed willful rnisconduot. All costs and expenses (including reasonable costs
and expenses of investigation and reasonable attorneys' f'ees) inculred by the Member or Manager
in defer.rding any civil, criminal, administrative or investigative action, suit ol proceeding may be
paid by the Company in advance ofthe final disposition of such action, suit or proceeding upon
receipt of a written undertaking by, ol on behalf of, the Member or Manager to repay such amount if'
it shall ultimately be determined that the Mernbel ot'Manager is not entitled to be indemnified by
the Company as autholized by this Section 8.6(a).

                             (b) In addition, if any Member or any Affiliate thereof (the
"lndemnitee"), personally guarantees the Company's cledit or obligations, then the Company
shall indemnify and hold harmless the Indernnitee fi'om and against all third party claims and
demands to the maximum extent pelmitted undel the Act. includine but not limited to the




                                                                                                        'l    ('
                                                                                                        J*\        Q1q
payment of the Indemnitee's reasonable attolney's fees in connection with any action or'
proceeding brought against the Indemnitee.

                       8.7        Expenses. Fees. and Compgn$arLiqn. Except as may be (a) approved
by the N4embets in wliting, (b) set forth in any budget approved by the Mernbels related to a shared
office {acility or'(c) pulsuant to a Company leimbursement policy approved by the Members, none
of the lvlembers ot'Manager nor any of their respective stockholders, paftners, members, directors,
officels, agents and/ol Affiliates shall be entitled (i) to reimbulsement for expenses incuned on
behalfofthe Company, or (ii) to any fees, salaries or other compensation for any services rendeled
to, or on behalfof, the Company, except as set tblth in Schedule 8.6 attached hereto and
incorporated by t'eference herein, as may be amended fi'om time to time by a vote of the Membels.

                         8.8 Offlcels. The Managers may designate one or more individuals as
officels of the Company, who shall have such titles and exelcise and perlorm such powers and
duties as shall be assigned to them fi'om time to time by the Managers. The Managers may remove
any officel at any time, with ol without cause. Each officer shall hold office until his or her
successor is appointed and qualilied. The same individual may hold any number of olfices.

                         8.9 Affiliated Entities. Subject to Section 8.2(l) the lact that a Membel or
any Affiliate thereol'is directly or indirectly intelested in, ol connected with, any Person employed
by the Company to rendel or pelform any selices, ol'to or from whom the Company may
pulchase, sell or lease any real or personal plopelty, shall not prohibit such Member I'rom
employing such Person or fi'om otherwise dealing with such Afllliate, and neither the Company, nor'
any of the Members, shall have any lights in, or any income or prolits derived therefr.om.

                       8.10     Meetings. All rneetings o1'the Members or Managels shall be held at
such tirne and place as shall be determir.red by the Managers fbr the purpose of the tlansaction of
any business as may come before such meeting.

               9.      Capital Contributions and Loans.

                       9.1     Initial Capital. As of the date heleol, each Member shall have
made, or shall be deen.red to have made, Capital Contributions to the Company in cash in the
aggregate initial amount set fbrth opposite the Member's name on Schedule 1 attached hereto
and in accordance with their Interest.

                       9.2     l,oans by PM. PM has agreed to lend the lunds required by the
Company in the form of a loan in the original principal amount of $6,000,000 (the "Loan") for
the esta.blishment and operation of two (2) shared office facilities (the "lnitial Centels"), in
addition to any necessary staftup expenses (eg: website, marketing, branding) to be developed by
the Cornpany, plovided however that the stalt-up expenses and costs fbl the first Initial Center
shall not exceed $3,700,000 in the agglegate. The Loan may be memorialized by an agreement
(the "Loan Agreement") and each tranche disbursement (a "Disbursement") under the Loan shall
be evidenced by a promissory note rnade by the Company in favor of PM (the "Note" and
together with the Loan Agreement, the "Loan Documents"). PM shall advance funds from the
Loan within seventy-two (72) Business Hours after a request (a "Disbulsement Request") from
the Managers, depositing same into the Company's bank account, when such funds are requested




                                                                                                        l\
                                                                                                        l?'
                                                                                                              ril\o
by the Managers' to meet the startup costs and other obligations for the Initial Centers which
shall include, but not be limited to, marketing, advertising, salaries, insurance, benefits, taxes,
build-out costs, permitso licenses, professional fees, furniture, fixtures and equipment, utilities,
technology and goods and services from vendors required by the Initial Centers. The
Disbursements shall accrue interest at one (1.0%) percent per year, compounded annually and
the Loan and accrued interest shall mature and be payable only upon a Liquidity Event (as
defined herein) or the Company's first underwritten public offering (an .'IPO") of its Common
Stock under the Securities Act of 1933.

                       9.3    Disbursement Process. The Managers shall deliver a written
Disbursement Request to PM in accordance with and pursuant to the Approved Budget, although
the amount of capital requested in a Disbursement Request may be in excess of the applicable
budgeted amount to allow the Company to maintain reasonable resenr'es for various
contingencies. In the event a Disbursement request is not funded by PM within two (2) business
days (the'oDisbursement Date"), PM shall be in default hereunder (a "Disbursement Default").
PM shall have a period of sixty (60) days from the Disbursement Date to cure the Disbursement
Default before the Disbursement Default penalty is triggered (the "Trigger Date"),

                               (a)    Upon a Disbursement Default, PM shall deliver the
Disbursement Amount to the Company plus an additional five (5%) percent (the'oDefault Fee"),
prior to the Trigger Date which shall not be considered a parl of the Loan and shall not be repaid
by the Company.

                               (b)     Upon the Trigger Date, the Company shall automatically
recover that portion of PM' Units applicable to the uncured Disbursement Default amount plus
additional Units equal to frfty percent of such applicable number. By way of example, if PM
shall fail to honor a Disbursement Request of $600,000 before the Trigger Date, the Company
shall recover six (6) of PM' Units, which reflects the fact that (a) $600,000 is ten percent of the
contemplated $6,000,000 Loan, (b) ten percent of PM' forty (a0) Units is four (4) Units, (c) fifty
percent of four (4) Units is two (2) Units, which would total to a six (6) Unit recovery by the
Company,

                               (c)    Upon a Disbursement Default, the Company shall have the
immediate right to obtain additional financing (the "Bridge") from third party lenders or equity
investors. In such Event, the Disbursement Default shall not be cured until PM pays the interest
(ifany) and the reasonable costs and expenses (including attorney's fees) associated with the
Bridge, up to an amount equal to fifteen percent (15%) of the Bridge.

                             (d) In the event the Bridge is a loan, the Company's
obligations under the Loan Documents shall be subordinated to the Bridge, and PM hereby
agrees to execute any documentation the lender ofthe Bridge shall require, and hereby grants
each of the Managers an inevocable limited power of attomey to execute any applicable
subordination documentation required by the Bridge lender on PM' behalf,

                       9.4     No Withdrawal of Capital Contributions. Except upon dissolution
and liquidation of the Company, no Member shall have the right to withdraw, reduce or demand
the reilrn ofits Capital Contribution, or any part thereof, or any distribution thereon, or to



                                                  -6-




                                                                                                       TS   Qr\0

                                                                                                             tov
l'eceive propefty other than cash in connection with a distdbution herein, or to receive property
other than cash in connection with a distribution or return of capital.

                       9.5 Return of Capital Contributions. Except upon dissolution and
liquidation of the Company or as otherwise provided herein, there is no agreement, nor time set,
for the return of any Capital Contribution of any Member'.

                       9.6      No Prioritv. Subject to Section 10.2, no Member shall have priority
over any other Membel as to return of Capital Contributions ol allocations of income, gain,
profits, losses, credits or deductions ol'as to distlibutions.

                       9.7    Liability of Members and Their Alfiliates fol Capital and Debts.
Except as othelwise provided by applicable law, the debts, obligations and liabilities of the
Company, whethet arising in contract, tolt ol otherwise, shall be solely the debts, obligations and
liabilitjes of the Company. Neither the Members nol'any Person Affiliated with a Member shall
be obligated personally for such debt, obligation or liability of the Company solely by reason of
being a Member or being an Affiliate of a Member'.

               10.     Capital Accounts. Profits. Losses and Distlibutions.

                       10.1    Caoital Accounts.

                             a, tr. a"*any shall maintain a separate capital account
("Capital Account") for each Membel and its successors and permitted assigns.

                               (b)     The Capital Account of each Membel shall initially be
equal to the amount of the initial Capital Contribution as set forth on Schedule 1 and increased
by (i) Capital Contlibutions made by such MenT ber (net of liabilities in lespect ol'contributions
of property assumed by the Company or subject to which the Company takes such propedy); (ii)
allocations of Profits to such Member pul'suant to Section I 0.4 heleof; and (iii) the amount of
any Company liabilities assumed by such Membel not othelwise taken into account in
determining Capital Accounts; and decreased by (A) allocations of Losses and other items of loss
and deduction to such Membel pursuant to Section 10.4 hereof; (B) by distributions and
withdrawals of cash and property to such Member'(to the extent of the fair market value theleof,
net of liabilities seculing such property assumed by the Member ol subject to which the Member'
takes the property); and (C) the amount of any liabilities of such Membel assumed by the
Company not othelwise taken into account in detelmining Capital Accounts.

                               (c)     In the event the Gloss Asset Value of an asset of the
Company is adjusted pursuant to Section 10.1(d) hereof, the Capital Accounts of all Members
shall br; adjusted simultaneously to reflect the allocation of gain or loss that would be recognized
by the Company (as modified by Section 10.1 (e) hereof) ifit disposed ofsuch asset in an
amount equal to the Cross Asset Value. Fol purposes of this Agreement, "Gloss Asset Value"
means, with respect to any asset, the asset's adjusted basis for federal income tax pul'poses, as
adjusted from time to time pursuant to Section 10.1(d).

                               (d)   In accordance with Regulation Section 1.70a-1(b)(2)(iv)(f,
the Gross Asset Value of all othel Company's assets shall be adjusted to equal their respective




                                                                                                       i
                                                                                                           E\O
                                                                                                             W
gross  fair market values, as ofthe following dates: (i) the issuance oflnterests to any new or
existing Member in exchange for a Capital Contribution (other than a de minimis contribution);
(ii) the distribution by the Company to a Member of money or other property (other than a de
minimis amount) as consideration for an Interest in the Company, unless all Members receive
simultaneous distributions ofundivided interests in the distributed assets in proportion to their
Interests; and (iii) the liquidation of the Company within the meaning of Regulation Section
I .70a- I (b)(2)(iiXe).

                                (e) For purposes of computing the amount of any item of
Profits and Losses to be reflected in Capital Accounts, the determination, recognition and
classification of each-such item shall be the same as its determination, recognition and
classification fol federal income tax pul'poses except that:

                                 (i)    any deductions for depreciation, amoftization or similar
        expense attributable to propelty which has a Gross Asset Value different from its
        adjusted basis for federal income tax purposes, shall be based on the Gross Asset Value
        ofsuch property    as determined pursuant    to Section 10.1(c).

                                 (ii) Profits or Losses lesulting fi'om any disposition of
        Company propefty shall be computed by reference to the Gross Asset Value of the
        property disposed of, notwithstanding that the adjusted tax basis ofsuch property differs
        from its Gloss Asset Value.

                                 (0   In the event ofa transfer ofan Interest or any portion
thereof in accordance with the terms of this Agreement, whether or not the purchaser, assignee or
successor-in-interest is then a Member, the Person so acquiling such Interest or any porlion
thereof'shall acquile the Capital Account or porlion theleof of the Member formerly owning such
Interest. The cost of computing such adjustment shall be bolne by the Member disposing of such
Intefest.

                                 G)  The foregoing provisions and other provisions of this
Agreernent relating to the maintenance of Capital Accounts are intended to comply with
Tleasury Regulations $ 1.704-1(bx2)(iv), and shall be interpreted consistently thelewith.

                          10.2   Distributions of Available Cash.

                            (a) The Company shall distribute all ol any portion of
Available Cash to the Members oro rata in accordance with their respective Units.

                                 (b)   Notwithstanding Section 10.2(a) above, in the event that
the Company andior its subsidialies engage in any business that opelates on the Jewish Sabbath
ol Jewish Holidays, 100% of the cash flow from those days wili be allocated to LSH and DO and
the balance of cash flow from othel days will be allocated to PM until LSH, DO, and PM have
each received cash flow percentages therefrom equal to their Membership Interests. Any cash
flow therefrom will be distlibuted to the Members in accordance with Section 10.2(a\.




                                                    -8-




                                                                                                    nt
                            (c) Notwithstanding the above, no distributions shall be made
to Members in accordance with Sections 10.2(a) and 10.2(b) until the entire Loan has been
repaid in full.

                               (d)     Notwithstanding Section 10.2(c) above, upon the Company
achieving:

                               (i)     Annual revenues of$500,000;

                               (ii)    a year   in which at least one othel center or centers (each, an
       "Additional Center") in addition to the Initial Centers (as defined herein), has been
       opened; or

                               (iii)   Other milestones agreed upon by all the Members

at least 50% of all Available Cash shall be distributed to the Members pro rata, in accordance
with their respective Units.

                         10.3 Distributions in Kind. In the event any ploceeds available for
distlibution consist of items other than cash (i.e., notes, mortgages, payments in kind), the
Membr:r's shall be entitled to their pro rata shares of each such asset, in accordance with the
aggregate amount of proceeds due them pursuant to this Section.

                       10.4    Profits and Losses.

                               (a)     Generally.

                               (i)    The Profits and Losses of the Company shall be determined
       for each Fiscal Yeal in accordance with the accounting method followed by the Company
       for federal income tax purposes. Except as otherwise provided herein, whenever a
       proportionate part of the Profit or Loss is credited or chalged to a Member's Capital
       Account, every item ofincome, gain, loss, deduction ol credit enteling into the
       computation of such Profit or Loss shall be considered either credited or chat'ged, as the
       case may be, in the same pl'opoftion to such Member's Capital Account, and every item
       ofcredit or tax preference related to such Profit or Loss, and applicable to the period
       duling which such Profit ol Loss was realized shall be allocated to such Member in the
       same proportion.

                               (ii) In the event of the admission of a new member in the
       Company or a valid tlansfer of all or palt of a Member's Interest, the non-transfelring
       Member(s) shall detemine the manner in which items of income, deduction, gain, loss
       and/or credit of the Company shall be allocated among those Persons who were Members
       in the Company prior to the date (the "Effective Date") on which there occurs the
       admission of a new membel in the Company or a valid transfel of all or a part of a
       Member's Interest, and the Persons who were Members after the Effective Date.

                             (b) Allocation of Profits and Losses. Except as otherwise
provided in this Agreement, Profits and Losses (and, to the extent necessary, or as otherwise


                                                    -9-




                                                                                                          *f(
                                                                                                                 -'
                                                                                                          .,_t
                                                                                                                      aodr
provided in this Agreement, individual items of income, gain, loss, deduction or credit) for any
period shall be allocated among the Members in a manner thaI, after giving effect to the special
allocations set forth in Section 10.4(c), the Capital Account of each Member, immediately after
making such allocation, is, as nearly as possible, equal (proportionately) to the distributions
required to be made to such Member pursuant to Section 13.2.

                              (c)     SpecialAllocationProvisions.

                              (i)      Qualified Income Offset. In the event any Member
       unexpectedly receives an adjustment, allocation or distribution described in clauses (4),
       (5) and (6) of Regulation Section 1.704-l(bx2xii)(d) that results in such Member having
       a negative balance in its Capital Account in excess of the amount it is required to restore
       on a liquidation of the Company (or of the Member's Interest in the Company), then,
       after any allocations required by Section l0.a(cXiii) hereof, such Member shall be
       allocated income and gain in an amount and manner sufficient to eliminate such excess as
       quickly as possible. To the extent permitted by the Code and the Regulations, any special
       items of income or gain allocated pursuant to this Section l0.a(c)(i) shall be taken into
       account in computing subsequent allocations ofProfits and Losses pursuant to this
       Section I 0.40 so that the net amount of any items so allocated and the subsequent Profits
       and Losses allocated to the Members pursuant to this Section l0,a(cXi) shall, to the
       extent possible, be equal to the net amounts that would have been allocated to each such
       Member pursuant to the provisions of this Section l0.a(cXi) if such unexpected
       adjustments, allocations or distributions had not occurred.

                              (ii)   Member Nonrecourse Deductions. Any and all items of
       loss and deduction and any and all expenditures described in Section 705(a)(2)(B) ofthe
       Code (or treated as expenditures-so described pursuant to Section 1.704-1(bx2xiv)(i) of
       theRegu1ations)(col1ectively,..@,,)thatare(in
       accordance with the principles set forth in Section 1.704-2(i)(2) of the Regulations)
       attributable to Member Nonrecourse Debt (as the term 'opartner nonrecourse debt" is
       defined in Section 1.704-2(b)(4) of the Regulations) shall be allocated to the Member that
       bears the economic risk of loss pursuant to Sections 1.752-2(b)-O of the Regulations (the
       "Eee4omic.-Ri*.pf!g$") for such MemberNonrecourse Debt. If more than one
       Member bears such Economic Risk of Loss, such Member Nonrecourse Deductions shall
       be allocated between or among such Members in accordance with the ratios in which they
       share such Economic Risk of Loss, If more than one Member bears such Economic Risk
       of Loss for different portions of a Member Nonrecourse Debt, each such portion shall be
       treated as a separate Member Nonrecourse Debt.

                              (iii)   Minimum Gain Chargeback.

                                      (A)    Company Minimum Gain. Except to the extent
                      provided in Sections 1.704-2(f)(2), (3), (4) and (5) of the Regulations, if
                      there is, for any Fiscal Year of the Company, anet decrease in Company
                      Minimum Gain (as the term "pattnership minimum gain" is defined in
                      Sections 1.704-2(b)(2) and (d) of the Regulations, as the same may be
                      modified in the context of limited liabilitv comoanies). there shall be


                                               -10-




                                                                                                     Tto
allocated to each Member, before any other allocation pursuant to Section
10.4 hereof is made under Section 704(b) of the Code of Company items
fol such Fiscal Year, items of income and gain fot such year (and, if
necessary, for subsequent yeals) equal to such Member's share ofthe net
dect'ease in Company Minimum Gain. A Member''s share of the net
decrease in Company Minimum Gain is the amount of such total net
decrease rnultiplied by the Mernber's percentage share of the Company's
Minimurn Gain at the end of the irnmediately preceding taxable year,
detelmined in accordance with Section 1.70a-2G)Q) of the Regulations.
Items of income and gain to be allocated pursuant to the tbregoing
provisions of this Section 10.a(c)(iii)(A) shall consist first of gains
recognized fi'om the disposition of items of Company pl'operty subject to
one or more Nonrecourse Liabilities (as defrned in Section 1.704-2(b)(3)
of the Regulations) o1'the Company, and then of a pro rata portion ol'the
other items of Company income and gain lbl that year.

               (B)      Member Nonrecoulse Debt Minimum Gain. Except
to the extent plovided in Section 1.704-2(i)(4) of the Regulations, if there
is, for any Fiscal Year o1'the Company, a net decrease in Member
Nonrecourse Debt Minimurn Gain (as the term "partner nonrecourse debt
rninimum gain" is dehned in Section 1.704-2(i)(2) of the Regulations, as
the same may be modifled in the context of limited liability companies),
there shall be allocated to each Member that has a share of Member
Nonrecourse Debt Minimum Gain at the beginning of such Fiscal Year'
before any other allocation pursuant to Section 10.4 heleol'(other than an
allocation requiled pursuant to Section 10.a(c)(iii)(A)) is made under
Section 704(b) of the Code of Company items ibr such Fiscal Yeat', items
of income and gain for such year (and, if necessary, fbr subsequent years)
equal to such Member's share of the net decrease in the Member
Nonrecourse Debt Minimum Gain. The determination of a Member's
share of the net decrease in Membel Nonrecourse Debt Minimum Gain
shall be made in a manner consistent with the principles contained in
Section 1.70a-2@)(1) of the Regulations. The detelmination of which
items of incorne and gain to be allocated pursuant to the foregoing
plovisions of this Section 10.a(c)(iii)(B) shall be made in a manner that is
consistent with the plinciples contained in Section 1.704-2(t)(6) of the
Regulations.

       (iu)    Section 704(c) Allocation.

                 (A) Any item of Company income, gain, loss, deduction
or credit attributable to property contributed to the Company, solely for'
tax purposes, shall be allocated among the Members in accordance with
the principles set forth in Section 704(c) of the Code and tl.re Regulations
plomulgated thereunder so as to take account of any valiation between the
adjusted basis of such property to the Company for federal income tax




                                                                               '-T   C
                                                                                l->
                                                                                         or\s
                                                                                         " v$[
               purposes and its fail market value at the time such propefiy was
               contributed to the Comoanv.

                              (B)        In ttre went the Gross Asset Value of any Company
               asset is adjusted (pursuant to Section 10.1 hereof), subsequent allocations
               ofincome, gain, loss, deduction and credit with respect to such asset shall
               take.account ofany variation between the adjusted basis ofsuch asset for
               fedelal income tax purposes and its Gross Asset Value in the same manner
               as under Code Section 704(c) and the Regulations promulgated theleunder
               as in effect at the tirne such Gross Asset Value is adjusted.

                              (C)     Any elections or other decisions lelating to
               allocations pursuant to this Section 10.4(c) shall be made by the Members
               in any manner that leasonably reflects the purpose and intention ofthis
               Agreement.

                      (v)       Members' Interest in Company Proflts For Purposes of
Section 752. As permitted by Section 1.752-3(a)(3) of the Regulations, the Members
hereby specify that solely fol purposes ofdetermining their respective interests in the
Nonrecourse Liabilities of the Cornpany Ibr purposes of Section 752 of lhe Code, such
interests shall be equal to theil respective lnterests.

                      (vi)   Nonrecourse Deductions. Nonrecourse Deductions shall be
allocated to the Members pro lata in accoldance with their Interests.

                       (vii) Regulatory Compliance. The provisions of Sections 8.1
(Capital Accounts), 8.4(b) (Allocations of Profits and Losses), this Section l0.a(c)(vii)
and the other plovisions of this Agreement relating to the maintenance of Capital
Accounts are intended to comply with Regulation Section 1.704-1(b) and shall be
intelpreted and applied in a manner consistent with such Regulation. The Company may
make appropriate amendments to the allocations of items pul'suant to 8.4(b) (Allocations
of Profits and Losses) if necessaly in ordel to comply with Section 704 of the Code or
applicable Regulations thereunder; provided, that no such change shall have an adverse
effect upon the amount distlibutable to any Membel pursuant to this Agreement.

                        (viii) Curative Allocations. The allocations set forth in Sections
8.a(c)(i) (Qualified Income Offset), 8.a(c)(ii) (Mernbel Nonrecourse Deductions),
8.a(cXiii) (Minimum Gain Chargeback), 8.4(c)(vi) (Nonrecourse Deductions) and
8.4(c)(ix) (Loss Allocation Limitation) of this Agreement (the "Regulatoty Allocations")
are intended to comply with certain requirements of the Regulations. The Company may
offset all Regulatory Allocations eithet with other Regulatory Allocations ol with special
allocations of income, gain, loss or deductions pursuant to this Section 10.a(c)(viii) in
whatever manner it detelmines applopriate so that, after such offsetting allocations are
made, each Member's Capital Account balance is, to the extent possible, equal to the
Capital Account balance such Membel'would have had if the Regulatory Allocations
were not part of this Agreement and all items of income, gain, loss or deduction were
allocatedpursuanttoSectionl0.4(b)(AllocationsofProiltsandLosses).          Inexercising



                                       -12-




                                                                                             q$t
       its discretion under this Section 10.4(c)(viii), the Company shall take into account future
       Regulatory Allocations under Section 10.a(c)(iii) (Minimum Gain Chargeback) that,
       although not yet made, are likely to ollset other Regulatory Allocations made under
       Sections 8.a(c)(ii) (Membel Nonrecoulse Deductions) and 8.4(c)(vi) (Nonrecourse
       Deductions).

                                (ix) Loss Allocation Lirnitation. Notwithstanding the foregoing
       provisions of Section 10.4(b) hereof, the Losses (or items of loss) allocated pul'suant to
       Section 10.4(b) hereof shall not exceed the maximum amount of Losses (ol items of loss)
       that can be so allocated without causing any Membet to have an Adiusted Capital
       Account Deficit at the end of any Fiscal Peliod. In the event some but not all of the
       Members wouid have Adjusted Capital Account Deficits as a consequence of an
       allocation of Losses (or items of loss) pursuant to Section 10.4(b) hereof, the limitation
       set forth in this Section 10.4(c)(ix) shall be applied on a Member by Member basis so as
       to allocate the maximum permissible Losses (ol items of loss) to each Member undel
       Treasury Regulations Section 1.704-1(bX2XiiXd). All Losses (or items of loss) in excess
       of the limitation set lbrth in this Section 1O.a(c)(ix) shall be allooated to othel Members
       in accordance with the positive balances in such Member's Capital Accounts so as to
       allocate the maximum permissible Losses (or items of loss) to each Membel under'
       Tleasury Regulations Section 1.70a-l(b)(2)(n)(d).

                         10.5 No Obligation to Restore Negative Balances in Capital Accounts.
No Member shall have an obligation, at any time dudng the term of the Cornpany or upon its
liquidation, to pay to the Company or any other Member or third party an amount equal to the
negatirze balance in such Member's Capital Account.

                        10.6 Tax Allocations. All items of income, gain, loss, deduction or
credit of the Company shall be allocated among the Members fbr federal income tax purposes in
a manner consistent with the allocation of the corresponding items to the Members under the
other provisions of this Article 10.

                      10.7    Member Tax Distributions.

                              (a)   Notwithstanding Section 10.2(c), the Managers shall cause
the Company to distribute an amount to each Membel equal to the Distribution Deficiency (as
defined below) for the Member if distributions in accordance with this Article 10 would result in
a Member leceiving an amount that is less than the Member's Distribution Deficiency.

                            (b) A Mernber's "Distribution Deficiency" equals the
Member's income tax on the excess. if anv. of

                              (i)     his shale of the Cornpany's income fot' such Fiscal Year
       ovef

                              (ii)     the aggregate amount of his share of the Company's net
       losses for all prior Fiscal Years (to the extent not previously taken into account undel this
       sentence).




                                               -   13-




                                                                                                             qno
                                                                                                       :I9
                                                                                                              |A$
                                  (c)   The Manager shall compute the Member's income tax
based on a notional computation rale of 42o/o. The Company shall make this Tax Payment
Distribution within 90 days after the end of the Fiscal Year.

                               (d) This Tax Payment Distribution, however, is subject to
availability of adequate cash to fund this Tax Payment Distlibution.

                                  (e) Any distlibution pursuant to this Section 10.3 shall reduce
on a dollar-for dollal basis subsequent distributions of Distributable Cash to Member undet'
Section 10.2. Upon liquidation of the Company, Member shall be obligated to restore to the
Company by a payment in immediately available funds any distributions under this Section 10.3
that have not been recouped under the imrnediately previous sentence.

                               (0 To the extent that atax distlibution is not paid to a Member
with respect to a Fiscal Year on account of lack of availability of Distributable Cash, the amount
of net income during the Fiscal Year shall be deemed to be earned in the next Fiscal Yeal solely
fol purposes of determining the amount of the tax distribution, if any, for the next Fiscal Year.

                         10.8 Withholding Taxes. If the Cornpany is requiled to withhold any
portion of distributions or allocations to a Member by applicable U.S. fedelal, state ol' local Tax
laws, the Company may withhold such amounts and make such payments to Taxing authorities
as al'e necessary to ensule compliance with such Tax laws. Any funds withheld by reason of this
Section 10.7 shall nonetheless be deemed distributed ol allocated (as the case may be) to the
Membel in question lor all purposes undel this Agreement. If the Company makes any payment
to a ta;<ing authority in respect of a Member heleunder that is not withheld from actual
distlibutions to the Member, then the Company may, at its option, (i) r'equire the Membet'to
reirnburse the Company for such withholding; or (ii) reduce any subsequent distlibutions to such
Member by the amount of such withholding.

               I   1.   Books and Records.

                        I   1.1   Books ofAccount.

                                  (a)Complete original books of account and ently of the
Company shall be kept by the Company at the plincipal office of the Company, and shall be
made available for inspection and copying by any Member upon reasonable advance fequest.

                                (b) Each Member agrees that such Member will keep
confidential and will not disclose, divulge, or use fol any purpose (other than to rnonitot' its
investrnent in the Company) any confidential information obtained from the Company pursuant
to the terms of this Agreement, unless such confidential information (a) is known ot'becomes
known to the public in general (other than as a lesult of a breach of this Section I 1 . I by such
Member') or (b) is or has been made known ol disclosed to the Member by a third parly without a,
breach of any obligation of confidentiality such thild party may have to the Company; provided,
however', that a Member may disclose confidential infolmation (i) to its attorneys, accountants,
consultants, and other professionals to the extent necessary to obtain theil services in connection
with monitoring its investment in the Company or' (ii) as may othelwise be required by law,



                                                -14-




                                                                                                      "'a- Q
                                                                                                      _))      U,'F

                                                                                                               W
provided that the Member plomptly notifies the Company of such disclosule and takes
reasonable steps to minimize the extent of any such requiled disclosure.

                        11.2 Tax Elections. The Managers shall have the authority to cause the
Company and to make any r;lection required or permitted to be made for income tax purposes if
the Ma.nagers detelmine that such election is in the best ir.rterest of the Company. As determined
by the Managers, the Company may rnake, in accordance with Section 7 54 of the Code, a timely
election to adjust the basis ofthe Company pfoperty as described in Sections 734 and743 ofthe
Code.

                       11.3 Bank Accounts. The Company may maintain one or more bank
accounts fbl the funds ofthe Corrpany (which accounts shall be separate and aparl from any
account of any Member ol'any Affiliate of any Member), and withdrawals thereliom shall be
made upon such signatures of both Managers, unless the Members otherwise detelmine.

                         .4
                        11      Tax Retulns. The Managers shall cause the Company to timely
prepare all tax leturns for the Cornpany and shall fulther cause such tax returns to be timely filed
with the appropliate autholities. Upon filing, a copy of each such tax return will be provided to
all Members. The Members intend that the Company be classified as a "partnelship" fbr f'edelal,
state and local income tax pul'poses. The Company and its Membels will take such reasonable
action as n-ray be necessary or advisable, including the amendment of this Agreement, to cause or
ensure that the Cornpany shall be treated as a "partnelship" fbr fedelal, state and local income
Iax pufposes.

                        11.5 'Iax Mattels Mernber. The Membels shall designate the LSH to
act as     "tax matters partner" ("TMP") of the Cornpany, as such telm is defined in Section
         1.he
6231(a.)(7) of the Code, and shall have all the powers and duties assigned to the TMP under
Sections 6221-6231 of the Code and the Regulations thereunder', provided that the TMP shall not
take arry action as TMP thal. would have a material advelse affect on another Member without
the consent of such Member, which consent rnay be withheld in such Member's sole discretion.

                12.    Tlansfers of Interests of   MenT    bels.

                       12.l   General.

                                (a) Subject to Section l2.2herein, no Tl'ansfer shall be
permitted herein except in accordance with this Agreement or upon the written consent of all
Membels. All Tlansfers shall be subject to the telms, covenants and conditions of any Loan
Documents, if any. Each Membel indemnifies the Company and each non-transferring Member
against out-of-pocket expenses or othel liability arising directly or indirectly as a result ofany
Tlansfer ol purported Transfer by such Membel in violation of this Section 12.1. In the event
that any Transfer results in the assessment ofany fees, chalges or penalties against the Company,
then each transf'eror whose Transfer is subject to the assessment ofsuch fees, chat'ges or
penalties shall pay, promptly upon demand of the Cornpany, the portion of such f-ees, chalges or
penalties allocable to its Transfer. The telms and provisions ofthis Section 12.1(a) shall survive
the Transfel and shall be binding upon the transferor from and after the effective date ofany
Transfer, notwithstanding that the transferol may have withdrawn as a Member; plovided,



                                                   - 15-




                                                                                                       , t./
                                                                                                               's\p
                                                                                                                il{s
however, that, if the Company is unable, within thirty (30) days, to collect such fees, charges or
penalties from such transferor, the transfelee shall be obligated to pay the transferor"s allocable
portion of such fbes, charges or penalties in accoldance with the provisions of this Section
12.1(a). Each Member undeftaking a Transfer hereby indemnifies, defends and holds harmless
the Company and the non-transfet't'ing Member(s) to the extent of fees, charges or penalties due
from such Member, as tlansfeloL, as set forth in this Section 12.1(a), such indemnification to
survive the termination of this Asreement and/ot the withdrawal of such Member as a Member.

                               (b) Ifany Interest is pelmitted to be Transferred as provided in
this Agreement, the non-transfering Mernber'(s) may, in its/theif discletion, require compliance
with any or all of the fbllowing as the same may be applicable, as a condition thereto and with
any ottrer leasonable condition:

                               (i)     The express assumption by the transferee   ofall ofthe
       obligations of the transferring Membel lelating to the transfelred Interest;

                               (ii) the payment by the transfelee ofall filing, publication and
       recording fees, if any, and all reasonable expenses, including, without limitation,
       reasonable counsel fees and expenses inculred by the Company in connection with such
       transaction;

                               (iii)  the delivery by the transfelee ofsuch other documents or
       instruments as counsel to the Company may require (or as rnay be requiled by law) in
       order to effect the admission of such Person as a Member, as applicable;

                                (iv) the delivery by the transferee of a statement that it is
       acquiring the Interest fbr its own account for investment and not with a view to the resale
       or distlibution thereofand that it will only transfer the acquired Interest to a Pelson who
       so similarly l'epl'esents and warrants and otherwise in accordance with this Agreernent;

                              (v) if requested by the non-transferring Member(s), the
       delively to the Company of an opinion of leputable counsel (who may be counsel for the
       Company), in form and substance satisfactory to the non-transfening Member(s), that
       such Transfer does not violate any federal or state securities laws, or any representation
       or warranty of such transferling Member given in connection with the acquisition of its
       Interest;

                               (vi)   the delivery to the Company of an opinion l}om reputable
       counsel (who may be counsel to the Company) that such Transf-er (A) will not result in a
       termination of the Company under Section 708 of the Code or, if such a termination were
       to result, it would not have a material advelse affect on the Members; (B) will not cause
       the Company to lose its status as a partnership for federal income tax pul'poses; and (C)
       will not cause the Company to become subject to the Investment Company Act of 1940;
       and

                              (vii) the delivery to the Company of a celtification from an
       offlcer ofthe transferee, in folm and substance satisfactoly to the non-transferuing



                                                - 16-




                                                                                                       -!6I(
                                                                                                      '0Aa
        Member(s), certifying that the transfelee is an "accredited investor'" within the meaning
        of Section 50 I (a) of Regulation D under the Securities Act of I 933, as amended.

No Transfer, whele permitted by the telms of this Agreement, shall be binding on the Company
until all ofthe reasonable conditions to such Transfel established by the Company have been
f'ulfilled. Upon the admission of a substitute or additional Member', the Company shall plomptly
cause any necessary documents or instluments to be filed, r'ecorded ol published, wherever
required, if any, showing the substitution of the transf'elee as a substitute Member in place of the
transferring Member or as an additional Member', as appropriate. All Transfels are subiect to
applicable provisions ofthe Securities Act of 1933, as amended, and all othel federal and state
securities laws.

                                   (c) A tlansf'eree ofan Intelest shall be entitled to receive
distributions ofcash or other property flom the Company attlibutable to the Interest acquiled by
reason of such Transf'er from and aftel the efl'ective date o1'the Tlansl'er of such Intelest to it;
provided, however, that anything herein to the contlary notwithstanding, the Company shall be
entitlerl to tl'eat the tlanslbrol of such Interest as the absolute owner theleo{'in all lespects, and
shall incur no liability lbr allocations of income, gain, losses, credits, deductions or distributions
that aro made in good faith to such transf-eror until such time as all o1'the conditions o1'such
Transfer have been fulfilled, the written instrument of Transfer has been reoeived by the
Company and the efl'ective date ofTransfbl has passed. Further, a tlansferee ofan Interest under
and pulsuant to this Section 12. 1 shall be entitled to vote ol' grant or withhold consents with
respect to Company matters as provided herein or in the Act.

-fhe
     effective date of a permitted Transl'er of an lnterest shall be no earlier than the last day of the,
calendar month lbllowing receipt of notice of assignrnent and such documentation as the
Company determines is required. The transfbrring Membel shall cease to be, and the transferee
shall becon.re, a substituted Member as to the Interest so tlansferred as ol'the effective date, and
therealter the tlansl-erring Mernber shall have no rights or obligations with respect to the
Company insofar as the Intelest transf-erred is concerned.

                                (d) Notwithstanding anything to the contraly in this
Agleement, any Transfer (i) in violation of the provisions of this Agreernent, (ii) to a Person
who, ir.r accoldance with applicable laws, lacks capacity by reason of minority, incompetence or
otherwise, to hold such Intelest, (iii) to a Person prohibited by law from holding such Intet'est,
(iv) which would cause the termination of the Company within the n.reaning of Section 708 of the:
Code and. in addition. such termination would have a material advelse effect on the Members, or'
(v) which would cause any Mernber to cease to qualify as an "accreditecl investor" within the
                                                                          ,1933,
meaning of Section 501(a) of Regulation D under the Securities Act of            as amended shall
be voi<l ab initio and shall not bind the Companv.

                                 (e) ,n ,n. .u.n, that any Transfers under this Agreement result
in the assessment ofany state or local real estate transfer taxes on such Transfer (and/or on any
pleviotrs Tlansf'ers which are aggregated with the Transfbr in question for purposes of the
imposition of tlansf'er tax), then each transferor (including such previous transferols) whose
Transfel is subject to the assessment of such transf'er taxes shall pay, promptly upon demand of
the non-transferling Member'(s), the portion of such tlansfer taxes allocable to its Transfer'. The



                                                  -17 -




                                                                                                            ,ts   qnp
terms and provisions ofthis Section 12.1(e) shall survive the Transfers and shall be binding upon
the tratrsferor from and after the effective date of any Transfer, notwithstanding that the
transferor may have withdrawn as a Member of the Company; provided, however, that, if non-
transferring Member(s) is/are unable, within thirty (30) days, to collect such transfer taxes from
such transferor, the transferee shall be obligated to pay the transferoros allocable portion ofsuch
transfer taxes in accordance with the provisions of this Section 12.1(e), Each Member
undertaking a Transfer heteby indemnifies, defends and holds harmless the Company and the
other Member to the extent of transfer taxes due from such Member, as transferor, as set fofth in
this Section l2.l(e), such indemnification to survive the termination of this Agreement and/or
the withdrawal of such Member as a Member.

                       12.2       Certain Permitted Transfers. Notwithstanding anything to the
contrary contained in Section     l2.l and subject to the terms, covenants and conditions of any
Loan Documentso any Person that owns a direct or indirect interest in any Member may Transfer
their direct or indirect interest in such Member (a) to the parents, spouse, children, grandchildren,
brothers or sisters, or children or grandchildren ofbrothels or sisters ofthe transferring party, or
to one or more trusts for the benefit ofthe transferring party, or the spouse, children,
grandchildren, children or grandchildren ofbrothers or sisters ofthe transfening pafty, (b) to any
other Person solely for estate planning purposes, or (c) to another Member. Nolwithstanding
anything to the contrary contained herein, no transferee of an Interest under and pursuant to
clauses (a) and (b) of this Section 12.2 shall be entitled to vote or grant or withhold consents with
respect to Company matters as provided herein or in the Act, it being understood and agreed that
such transferee shall only have such economic rights, privileges and duties attributable to such
Interest pursuant to this Agreement and any applicable law. Any Transfer permitted under
Sectiorr 12.2 shall be otherwise subject to the provisions of Article 12 applicable thereto.

                       12.3     Death or Permanent Disabilitv of a Member.

                                (a) Death, Not later than ninety (90) days after the death ofany
Member (the "Deceased Member"), the executors or administrators of the estate of the Deceased
Member and each transferee of the Deceased Member who owns Units by viftue of such death
shall give written notice ("Deceased Member's Notice") thereof to the Company, offering to the
Company or any assignee of the Company all of the Units owned by the Deceased Member at
the time of death. Not later than sixty (60) days after receipt of the Deceased Member's Notice,
the Company, or any such assignee, may elect to purchase all ofthe Units so offered at a
purchase price per Unit determined in accordance with Section 12.6 hereof .If such Units are not
purchased by the Company, they shall be offered in the same manner for an additional thirty day
period to the surviving Members ('oSurviving Members"). The Surviving Member(s) may elect to
purchase all or a portion of the Units so offered at a price per Unit determined in accordance with
Section 12.6 hereof. Unless otherwise agreed between or among the Surviving Member(s), the
purchase by the Surviving Member(s) shall be pro rata to their then holdings of Units; provided,
that if one or more of the Surviving Member elects not to purchase any Units subject to the
Deceased Member's Notice, the remaining Surviving Member may purchase all of the Units
subject to the Deceased Member's Notice, without the consent of any non purchasing Members,
pro rata between or among them or in such other manner as they may agree. If any Units are not
purchased by the Surviving Members, such Units may be retained by the estate of the Deceased
Member or by such transferees and shall lose all voting and consent rights, but shall retain their


                                                -   l8-
economic rights and shall be subject to all other provisions hereof. For purposes of this
Agreement, the death of Joel Schreiber shall be deemed to be the death of PM.

                              (b)       Permanent Disability. Not later than ninety (90) days after
the determination that any Member has become Permanently Disabled (as hereinafter defined)
("Disabled Memberoo), the Disabled Member, his guardian or conservator and each transferee of
the Disabled Member who owns Units by virtue of such Permanent Disability shall give written
notice ('oDisabled Member's Notice") thereof to the Company, offering to the Company or any
assignee of the Company all of the Units owned by the Disabled Member at the time of such
determination that he is Permanently Disabled, Not later than sixty (60) days after receipt of the
Disabled Member's Notice, the Company, or any such assignee, may elect to purchase all of the
Units so offered at a purchase price per Unit determined in accordance with Section 12.6 hereof.
If such Units are not purchased by the Company, they shall be offered in the same manner for an
additional thirty (30) day period to the other Members. Such other Member(s) may elect to
purchase all or a portion of the Units so offered aI aprice per Unit determined in accordance with
Section 12.6 hereof. Unless otherwise agreed between or among such other Member(s), the
purchase by such other Member(s) shall be pro rata to their then holdings of Units; provided, thal;
if one or more of such other Member(s) elects not to purchase any Units subject to the Disabled
Member's Notice, the remaining Member(s) may purchase all of the Units subject to the Disablecl
Member's Notice, without the consent of any non-purchasing Members, pro rata between or
among them or in such other manner as they may agree. If any Units are not purchased by the
Members, such Units may be retained by the Disabled Member and shall lose all voting and
consent rights, but shall retain their economic rights and shall be subject to all other provisions
hereof. A Member shall be deemed'oPermanently Disabled" if he has a mental or physical
condition which has prevented or, in the opinion of a physician designated by the Managers and
the Disabled Member (or, in the absence of agreement by the Managers and the Disabled
Member as to the physician, by a physician mutually designated by two physicians respectively
designated by the Disabled Member and the Managers) will prevent the Member for a period of
more than ninety (90) consecutive days after its onset from performing his duties on a full time
basis a.s an employee, officer or director of the Company. A Member will also be deemed
ooPermanently Disabled" if he has been so disabled for more than ninety (90) days of any one
hundred and twenty (120) consecutive days, Each Member agrees to submit to an examination
by such physician upon the request of the Managers. If one of the Managers is Permanently
Disabled, the other Manager shall solely represent the interests of the Company. For purposes o1'
this Agreement, the Permanent Disability of Joel Schreiber shall be deemed to be the Permanent
Disability of PM,

                              (c)      Withdrawal/Termination of Member as Employee. In the
event that any Member of the Company who serves as an employee of the Company shall no
longer be employed by the Company, not later than ten (10) days after such cessation of
employment, shall give written notice ("Unemployed Member's Notice") to the Company
offering to the Company or any assignee of the Company all of the Units owned by the
Unemployed Member at the time of cessation of employment, Not later than sixty (60) days after
receipl of the Unemployed Member's Notice, the Company, or any such assignee, may elect to
purchase all of the Units so offered at a purchase price per Unit determined in accordance with
Section 12.6 hereof. Ifsuch Units are not purchased by the Company, they shall be offered in the
same manner for an additional thirty (30) day period to the other Members of the Company.


                                                -19-




                                                                                                      :fs   mp
                                                                                                             riv
Such other Members may elect to purchase all of the Units so oil'ered at a price per Unit
determined in accot'dance with Section 12.6 hereof. Unless otherwise agreed between or among
such o1.her Members, the purchase by such other Member shall be pro l'ata to their then holdings
of Uni1.s; ptovided, that if one or more of such other Member elects not to purchase any Units
subjecl. to the unemployed Member's Notice, the remaining Member.s of the company may
purchase all of the Units subject to the Unemployed Member's Notice, without the consent of
any non-purchasing Mernbers of the Company, pl'o rata between or among them ot in such other
manner as they rnay agree. If any Units are not purchased by the Membels of the Company, such
Units rnay be retained by the Unemployed Membel and shall lose all voting and consent rights,
but sha.ll letain their economic lights and shall be sub.iect to all other provisions hereof. For
purposes of this Section 12.3(c), PM shall never be considered an employee of the company,
regardless of whether or not he is on the Cornpany's payroll.

                         12.4 Transfbrs by oper.ation of Law. In the event that the Member (i)
files a voluntaly petition under any bankruptcy or insolvency law or a petition for.the
appointment of a receivet'ot'makes an assignment 1br the benefit of creditors, or.(ii) is subjected
involuntalily to such a petition or assignrnent or to an attachment or other legal or. equitable
intelesl. with respect to his Units and such involuntaly petition or assignment or attachment is not
discharged within sixty (60) days aller its date, or (iii) is subject to a transfer of his Units by
operation oflaw, the Company or its assignee shall have the ilght to elect to purchase all ofthe
Units which are then owned by the Member at a purchase price per unit determined in
accordance with Section 12.6 hereof. If the Company l'ails to purchase any or all of such Units,
the othet'Member'(s) may elect to purchase such remaining Units at a purchase price pel Unit
detelmined in accordance with Section 12.6 hereofl provided, however, that transf'els occurring
upon the death of the Member shall be governed by Section 12.3(a) hereof.

                       12.5 Prohibition on Encumbrances. The Mernber.may not pledge,
hypothr:cate or otherwise encumber his Units in any way.

                       12.6    Pulchase Plice.

                                (a) Determination b), Members. The pulchase price of each
Unit purchased hereunder shall be the fail market value per Unit last determined by agreernent of
the Members of the Company. The Membels at the annual meeting of the Company's Members
or at such other time or times as they deem proper, shall determine by agreement the value of the
Units for purposes of the provisions of this Agreement, and the value so determined shall remain
in eflbct until the next annual meeting of the Company's Members or the next detelmination,
whichevel is sooner to occur. The value so detelmined shall be equitably adjusted to reflect any
subsequent Unit dividend, Unit split, revel'se split, recapitalization or similar transaction of the
Company.

                              (b)        ABpfaUal. If fol'any Leason a determination of value as
contemplated in Section 12.6(a)has not been made within the twelve-rronth period pleceding
any eler:tion to pulchase units pursuant to Section 12.3 or Section 12.4, the purchase price
hereuncler shall be the fair mat'ket value per Unit determined by appraisal as follows. Within
thirty (it0) days after the election to purchase pulsuant to Section 12.3 or Section l2.4,the
company shall appoint an appraiser (the "Purchaser Appraiser") to be paid fol by the entity



                                                 -20-




                                                                                                       :15   *()\o

                                                                                                                \fi\
purchasing the Units, and the Member whose Units are being valued pursuant to a sale to the
Company shall have the option to appoint an applaiser (the "Member Appraiser'"), at such
Member's cost and expense. If a Member Appraiser has been appointecl, the Membel Applaiser
and the Pulchasel Appraiser shall appoint a third applaiser'(the "lndependent Appraiser"), the
costs ofwhich shall be borne equally by the entity pulchasing the Units and such appointing
Member'. The applaiser(s) shall be a membel or an associate of an independent investment
banking firm, a public accounting firm, an appraisal fir'm, or another person experienced in
valuing the seculities of entities in businesses similal to the Cornpany's. The Company shall
promptly furnish to the appraiser(s) such information conceming its financial condition,
earnings, capitalization, business pl'ospects and sales of its capital securities as they may
reasonably request. The appraiser(s) shall work together to determine the value of the Units of
the Mcmber as of a convenient date selected by the appraiser(s) and the Company. In the event
of any disagreement between the Pulchaser Appraiser and the Member Applaiser duling the
appraisal pl'ocess or regarding the appraisal, the Independent Applaisel shall malce the final
determination. The applaiser(s)'(s) determination of the fair market value of the Units shall be
final and binding upon all interested persons. The appraisel shall prornptly notify in writing the
Company, the Member or his legally appointed representative(s), the othel Members of the
Company, and any other interested pelson known to the appraisers, ofthe appraiser(s)'(s) final
detelrLination of value.

                              (c)     Manner of Payment. The purchase price for Units valued
under this Section 12.6 hereof shall be paid in the following manner:

                               (i) An amount equal to (i) twenty five (25o/o) percent of the
       total purchase plice or (ii) the entile ploceeds of any insulance owned by the Membels or
       the Company on the life of the Member whose Units are being sold, whichever is greater'
       ("lnitial Payrnent"), within 30 days after the rnaturing of the obligation to purchase, and
       the balance in three (3) equal consecutive annual installments with interest on the unpaid
       balance from the due date ofsuch Initial Payment at the rate ofthree pelcent (3%) per
       annum. The installments shall be payable on the anniversary of the date on which the
       Initial Payment was made or the next following business day. Any installment may be
       plepaid at any tirae without premium or penalty.

                              (ii)    The obligation to pay the purchase price, as aforesaid, shall
       be evidenced by a promissory note (the   "Note") executed and secured as follows:

                             (iii) in the event of a sale to one or more other Members, the
       Note or Notes shall be executed by the lespective pulchasing Membet', with respect to      th€i
       Units which he or she ourchasesl

                              (iv)     the Notes shall be secured by a pledge of the Units sold,
       upon the following terms and conditions: After the Units sold at'e registered in the name
       of the buyer, the Units shall be certificated and the buyer shall deliver the Units to the
       sellel endorsed in blank for tlansfer', and the seller shall retain and hold the Units as
       security fol the Note. Upon the occurfence ofany ofthe events leferred to in
       subparagraph 12.6(c)(v) hereof, the seller shall, in addition to the exelcise ofany othet'
       available remedies, be entitled to offel the Units at public ol private sale. The seller shall



                                                -2r-
       be entitled to bid for and purchase any or all ofthe Units at any such public sale, and  if
       the seller is the successful bidder, the obligation ofthe buyer in default shall be deemed
       to be fully satisfied by the proceeds of the sale, even if insufficient to satisfy the
       obligations Notice offoreclosure and all other statutory requirements ofsuch sale shall br:
       deemed waived by the buyer, except that the buyer whose Units are to be offered for sak:
       shall be given ten days' notice ofthe time and place ofsuch sale. The proceeds ofany
       such sale shall be including reasonable legal fees in connection therewith, then to pay any
       balance due the sellet' of such Units by the buyer thereof, with any surplus to be paid to
       the buyer in default. Upon payment in full by a buyer of the purchase price to a seller,
       the seller shall immediately return to the buyer the Units pledged with him. Fufiher,
       during such pledge, but only so long as the buyel is not in default under his or her Units,
       the buyer shall exercise and enjoy all ofthe rights accruing from the ownelship ofsaid
       Units. Notwithstanding the foregoing, under no circumstances aan any Units be sold to a
       competitor of the Company, as reasonably determined by the Managers.

                             (v)    The Notes shall provide for acceleration ofthe entire
       unpaid balance and confession ofjudgment in the event ofthe following:

                             (l) failure to pay any installment payment within thirty days after
                             written notice offailure to pay on its due date; and

                             (2) if the Company is the purchaser, levy or attachment upon any
                             of the assets of the Company, which is not removed within 60 dayr;
                             from the making thereof, except that if the Company, in good faith,
                             contests such levy or Attachment, no default shall exist or be
                             declared as long as the Company proceeds diligently and
                             continually with such contest, or until all rights and time to contest
                             the same have expiled; or

                             (3) the buyer is adjudicated a bankrupt, makes an assignment for
                             the benefit of creditors, or a receiver is appointed for its assets and
                             is not removed with 30 days.

                13. Withdrawal or Resignation. Except for Transfers permitted pursuant to
Section 72, prior to the dissolution and winding up of the Company, no Member may withdraw
from the Company.

               14.    Admission of Additional Members. The Company may admit new
Members, subject to Section 14.1.

                      l4.l    Right of First Offer'. Subject to the terms and conditions of this
Subsection 14.1 and applicable securities laws, if the Managers propose to offer or sell any New
Securities, the Company shall first offer such New Securities to each Member, who shall be
entitled to purchase such Member's pro rata share of the issuance of such New Securities.

                             (a)    Ifall New Securities are not elected to be purchased or
acquired as provided herein, the Company may offer and sell the remaining unsubscribed pottion
ofsuch New Securities to any Person or Persons.
                                (b)   The right offirst offer in this Subsection 14.1 shall not be
applicable to (i) Exempted Securities; and (ii) securities issued in an IPO (as defined herein).

                15.     Dissolution.

                        15.1 Dissolution. The Company shall be dissolved ol terminated upon
the unanimous wlitten consent of the Members or the entry of a decree ofjudicial dissolution
with lr:spect to the Company pul'suant to the terms of the Act.

                        15.2    Liquidation.

                                (a)   Upon the dissolution of the Company, the Members shall
proceed, within a teasonable time, to sell or otherwise liquidate the assets of the Cornpany. The
assets of the Company (whether consisting of cash, assets or a combination thereof) shall be
distributed in accordance with the plovisions of Article 10.

                              (b) Upon dissolution, the Members shall look solely to the
assets o1'the Company  fbr the return of theil Capital Contributions. The winding up of the affbirs
of the Company and the distribution of its assets shall be conducted exclusively by the Managers
who al'e hereby autholized to do any and all acts and things authorized by law for these purposes,,

                         15.3 Terrnination. The Company shall terminate when all ploperty
owned by the Company shall have been disposed ofand the assets, aftel payment of, ol due
provision has been taken for, liabilities to Company creditors, shall have been distributed as
provided in this Agreement. Upon such telmination, the Members shall execute and cause to be
filed a cettificate ofcancellation ofthe Company and any and all othet documents necessaly in
connection with the termination of the Company.

                        15.4    Effect of Ceftain Events on the Company's Existence.

                               (a) Genelal. The death or incapacity ofany individual
Member, the dissolution of any Member which is an entity and the withdlawal or Bankruptcy of
any Member shall not dissolve or terminate the Company. Upon the ocoul'rence of any such
event, the Interest of such Member and all its rights or obligations undel this Agreement shall
devolve unto and vest in such Member's successors or legal replesentatives, except as otherwise
provided for or restricted by Section 12.3 or Section 12.4 of this Agteement.

                                (b)     Bankruptcy. "Bankruptcy" as used in this Section 15.4
shall mean: (i) the filing by a Member of a voluntary petition seeking liquidation, r'eolganization,
al'rangement or readjustment, in any form, of its debts under Title I I of the United States Code
or any othel federal ol state insolvency law, or a Member's filing an answer consenting to or
acquiescing in any such petition; (ii) the making by a Membel of any assignment for the benefit
of its creditols with respect to substantially al1 of the assets of such Member; or (iii) the earlier of'
(A) an entry of an older of relief which is not vacated or stayed within sixty (60) days or (B) the
expirat,ion of one hundled twenty ( 120) days after the filing of an involuntary petition under Title
I 1 of the United States Code, an application for the appointment of a receivel for substantially
al1 of the assets of a Member, or any involuntary petition seeking liquidation, reorganization,
alrangement or readjustment ofits debts under any othel federal or state insolvency law,


                                                  -23-




                                                                                                            -iq
                                                                                                             \//   W
                                                                                                                   lfir(
provided that the same shall not have been dismissed, vacated, set aside, stayed or otherwise
disposed of within such 120-day   period.               Member shall mean a Membel who has
entere,d into Bankruptcy within the meaning of this Section 15.4(b).

                16.    Participation in Sales.

                        16.1 Right of Co-Sale. Subject to Section l2.7,in the event that a
Member ("Offelee") r'eceives a bona fide olTel from a third party or palties other than the
Company or any other Membel of the Company ("Purchaser") to purchase all or any part of the
Units owned by the Offeree ("Co-Sale Units"), for a specified price payable in cash or otherwiser
and on specified terms and conditions ("Offer"), and the Offeree proposes to sell or otherwise
transfel the Co-Sale Units to the Purchaser pursuant to the Offer, each o1'the othel Members
shall have the right to sell to the Purchaser', at the same price per Unit and on the same terms ancl
condilions as stated in the Offer, such number of Units equal to the Co-Sale Units multiplied by a
fi'action, the numelator of which is the agglegate number of Units owned by any particular
Member of the Company desiring to sell Units and the denominator of which is the surn of all
issued and outstanding Units.

                        16.2 Notices of Off'er and Intent to Participate. The Of1'eree shall
plovide notice to the othel Membels of the Company stating the name of the Purchaser, the
terrns of the Ofler and the period of time available to the other Members of the Company for'
notifying the Offeree of their intent to participate in the sale ("Notice Period"). The OII'elee
shall, if reasonably possible, plovide such othel Members with a Notice Period of not less than
ten (10) days. Any Member of the Company wishing to participate in any sale pursuant to
Section I6.1 shall notify the Offeree in writing ofsuch intention as soon as practicable alter such
Member''s receipt of the notice from the OfTelee and in any event within the Notice Per:iod. If the:
Offelr:e does not receive such notice from the other Member of the Company within the Notice
Period, the Offeree shall be fi'ee to consummate the proposed tlansaction without any obligation
to include the other Membels' Units in such tlansaction.

                         16.3 Sale of Co-Sale Units. The Offeree and each participating Memberr
shall s;ell to the Pulchasel all, ol at the option ofthe Pulchaser, any paft ofthe Units proposed to
be sold by them at not less than the price and upon other terms and conditions, i f any, not mole
favorable to the Purchaser than those stated in the Offer'; provided, however, that any pulchase of
less than all of such Units by the Purchasel shall be made from the Offeree and each
parlicipating Member pro l'ata based upon the relative amount of the Units that the Offeree and
each parlicipating Member is otherwise entitled to sell pursuant to Section 16. L

                       16.4    "Drag-Along" Obligation. In the event that any person or group (as
such term is defined in Section l3(d) ofthe Securities Exchange Act of 1934, as amended)
desires to acquire all ol substantially all of the seculities of the Company, whether directly or
indilectly, and the majority of the Members of the Company appl'oves such transaction, each
Member hereby agrees to sell to such third pafiy on the telms offered by such third par1y, a
portion of the Units owned by the Member equal to the percentage of all the Units offered to be
acquired by such third party, and to execute a1l documents reasonably necessary to effectuate
such sale.




                                                 1A




                                                                                                        j;:;   O\P
                17.    Reserved.

                18. Guaranty of Real Estate Obligations. PM may, in his sole discretion, elect
to pt'ovide such personal guaranty as landlolds for the Initial Centers and Additional Centers maly
require in connection with the Cornpany's leasing of real estate fol the Initial Centers and
Additional Centels' facilities.

                19.    Miscellaneous.

                       19.1 Entile Agreement; Amendment. This Agreement contains the
entire agreement ofthe parties concerning the subject mattel hereof, and supersedes any and all
plior agreements oral ot'written among the parties heleto concerning the subject matter hereof,
which prior agl'eements ale heleby canceled. This Agreement may not be changed, modified,
amencled, discharged, abandoned ol telminated olally, but only by an agleement in writing,
signed by all of the Members.

                       19.2 Sevelabilit),. If any of the provisions of this Agreement is held
invalid ol unenforceable, such invalidity ol unenfolceability shall not affect the other plovisions
hereo{'which can be given e1}'ect without the invalid provision, and to this end the provisions of
this Agleement are intended to be and shall be deemed severable.

                       19.3 Pt'epat'ation and Review of Agreement. This Agreement shall be
construed without regard to any presumption or othel lule lequiling construction against the
parly oausing this Agleement to be dmfted. Each palty acknowledges and agrees that this
Agreement was subject to negotiation and that each party had an opportunity to seek to obtain,
and did obtain, independent counsel prior to executing and delivering this Agreement.

                       19.4 Notices. Any and all notices, fequests, demands or other
communications heleunder shall be in writing and shall be given by pelsonal delivery, by
overnight delivery ol courier or by certified or registeled mail, postage prepaid, or by telecopy
(confir'med by mail) to each of the Members at their respective addresses as set lblth on Scheduli
I hereto or to such addresses as may fi'orn time to time be designated by any of them in writing
by notice similarly given to all pafties in accordance with this Section 19.4. Notices shall be
effective upon receipt or refusal. Any notice to be given hereunder can be given by counsel to
such patty ol by any other authorized representative.

                       |9.5    Governins Law: Venue.

                               (a) -is     Agt--ent and the rights of the parties hereunder
shall be interpreted in accordance with the internal laws of the State of Delaware, and all rights
and remedies shall be governed by such laws without legard to principk:s of conflict of laws.

                               (b)      Each Member hereby ilrevocably and unconditionally (i)
submits itself and its property, solely for the pulposes of any legal action or proceeding relating
to this Agreement or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive jurisdiction of the Supreme Courl of the State of New Yolk located in New York
County, the courls of the United States of America for the Southeln Distlict of New Yolk, and
appellate courts thereof (collectively, the "Courts"), (ii) consents to the bringing of any such


                                                -25-




                                                                                                      *{
                                                                                                       '|



                                                                                                            \,fu'
action or proceeding in the Courts and waives any objection that it may now or hereafter have to
the venue or any such action or proceeding in any such court, including, without limitation, any
objection that such action or proceeding was brought in an inconvenient court, and agrees not to
plead or otherwise assert the same, (iii) agrees to seruice upon it or him of any and all process in
any sr"tch action or proceeding at the address set forth on !-9h.gduLg_L attached hereto, (iv) agrees
that nothing herein shall affect the right to effect service of process in any other manner
pemitted by law, and (v) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

                         19.6 Counterparlsl Signatures. This Agreement may be executed in an;/
number of counterparts any one of which, or a copy of any one of which, shall be admissible into
evidence, and all ofwhich shall constitute one and the same agreement. The parties agree that
they may rely on the facsimile signature or portable document format (pdf signature of any
Member with respect to this Agreement or any waiver, amendment, supplement or consent
relating thereto, with the same effect as if such signature was an original.

                       19.7 No Third Partv Beneficiaries. None of the provisions of this
Agreement shall be for the benefit ofor enforceable by any ofthe creditols ofthe Company or
any other Person not a party to this Agreement.

                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                -26-
       IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
duly executed this Agreement as of the date of this Agreement set forth above.




                                        By: Joel S&reiber
                                        Title: Sole Member



                                                    MALGORZATA T LESZCZYNSKA
                                                   Notary Public - Stats of New York
                                                          N0. 01 1E62546 1 2
                                                       Oualified in Kings
                                                 My Commission Expires


   commlsslon




                                        Lisa Skye Hain




                                                            MALGORZAM T LESZCZYNSKA
                                                           Notary Public - State of New York
                                                                  N0. 01 18625461 2
                                                               0ualified in Kings
                                                         My Commission Expires
                                          Schedule I

                                          Members



         Member             Mailing Address            Capital Contribution     Units


Primary Member,    7 Times Square                            $400.00          3,600.00
LLC                37"'Floor
                   New York, NY 10036


Lisa Skye Hain     110 Livingston St.'                       $300.00          2,700.00
                   Apt. l5H
                   Brooklyn, NY I l20l


Daniel Orenstein   52 Fort Greene Pl.                       $300.00           2,700.00
                   Apt. I
                   Brooklyn, NY 11217


The 2015 Company                                              TBD             1,000.00
Unit Option Plan


Total:                                                      s1,000.00         10,000.00




                                                                                          5s   ii o
                                                                                                 t6V
                                             Schedule 2

                                            Definitions

               "Act"   shall have the meaning set forth in the introductory paraglaphs heleto.

               "Atlditional Capilal Contributions" means contlibutions made to the Company
pursuant to Section 9.3 by any Member' (including any predecessor holder of the Interest of such
Member).

                 "Affiliate(s)" shall mean with respect to any Person, any individual or entity
directly or indirectly, through one or more intelmediaries, controlling, controlled by or under
common control with such Person. The term o'contLol", as used in the immediately preceding
senterLce, means, with respect to a colporation or other entity with voting rights attributable to
shat'es or other equity interests therein, the right to the exercise, dilectly or indirectly, of more
than fifty percent (50%) ofthe voting rights attributable to the shares or other equity interests of
the controlled colporation or other entity, ol the possession, directly ol indilectly, ofthe powel tc
direct ol cause the dilection of the management ol policies of the controlled entity.

               "Agreement" shall have the meaning set lbrth in the introductoly paraglaphs
hereto.

               "Approved Loan" shall mean any loan made by the Company, which is secured
by the Properly ol by any Intelests of the Company and is approved by the Membels in
accorrlance with the tel'ms of this Agreement.

                 "Available Cosh" means for any peliod with respect to which a distribution is to
be made pursuant to this Agleement, the positive difference, if any, between (i) the sum of (a) all
cash received by the Company (including Capital Contlibutions and the proceeds ofany loan or
sale oIassets) duling such peliod and (b) any amounts dlawn from the reserves of the Cornpany
during such period and (ii) the sum of(a) principal and interest payments due and payable on any
indebl,edness incurred by the Company pursuant to the terms of this Agreement during such
peliod, (b) all other cash expenditules incun ed by the Company in accoldance with the terms of
this Agleement during such period and (c) the amount of any additional reserves of the Compan'y
determined and set aside by the Company during such period in accordance with the approved
annual budgets for the Property and such nominal additional amounts as shall be required to
cover administrative expenses of the Company during such period.

               "Bankrupt" shall have the meaning     set forth in Section 15.4(b).

               "Bankruptcy" shall have the meaning set forth in Section 15.4(b).

              "Business Day" shall mean any day other than a Saturday, Sunday ol any days
on which national banks in the City of New York are not open fol business.

               "Business Hottrs" shall mean those hours in any day other than a Saturday,
Sunda.y or any days on which national banks in the City of New York ale not open for
business.                                                                                               :   ---- -- i--'
                                                                                                        i Field   Cpde Changed

                                           Sch.2-Pagel




                                                                                                                      JS         fd!i)

                                                                                                                                   t0{
                 "Capital Account" shall have the meaning set forlh in Section 10.1(a).

                 "Capital Contributions" means contributions made to the Company pursuant to
Afticle 9 by   any Member (including any predecessor holder of the Intelest of such Member).

                 uCotle'shall mean the Internal Revenue Code of 1986, as amended, and as it may
be   furthel amended from time to time.

                 "Company" shall have the meaning set forth in the introductory par.agraphs
hereto.

                 "Cotrrts" shall have the meaning set forth in Section 16.5.

                 "Economic Risk of Loss" shall have the meaning set folth in Section 10.4(c).

                 "Effective Date" shall have the meaning set forth in Section l0.a(a).

                 "Fiscal Year" or "Fiscal Period" means, subject to the provisions of Section 706
of the Code, (i) the pedod commencing on the date of folmation of the Company and ending on
Decernber 31,2012, (ii) any subsequent 12-month period commencing on Januaty I and ending
on December 31, and (iii) the period comrrencing on January I and encling on the date on which
all assets of the Company ale distributed to the Membels pulsuant to Arlicle 15.

                 "Gross Asset Value" shall have the meaning set forth in Section 10. I (c).

                 "Indemnitee" shall have the meaning set forth in Section 8.5(b).

               "Liquidity Event" Each of the lbllowing events shall be considered a "Liquity
Event" unless the Members elect othelwise bv written notice:

                 (a)    a merger or   consolidation in which

                        (i)     the Company is a constituent palty or

                        (ii)  a subsidiary of the Company is a constituent palty and the
          Company issues Units pursuant to such merger ol consolidation,

                except any such merger or consolidation involving the Company or a subsidiary
in which the Units of the Company outstanding immediately prior to such melger or
consolidation continue to repl'esent, or al'e convefted into or exchanged fbr shares of capital stocl<
that represent, immediately following such merger or consolidation, at least a majority, by voting
power, of the capital stock of (1) the surviving or resulting corpolation; or (2) if the surviving or
resulting corporation is a wholly owned subsidiary of another corporation immediately followintr5
such merger ol consolidation, the parent corporation of such surviving or resulting corporation;



                 (b)    the sale, lease, transfer, exclusive license ol othel disposition, in a single
transaction or series ofrelated transactions, by the Company or any subsidiary ofthe Company
                                                                                                         , Ji9l9 cfd,e !1hjl19ed

                                            Sch.2-Page2




                                                                                                                     lal
                                                                                                                     ,J'
ofall or substantially all the assets ofthe Company and its subsidiaries taken as a whole, except
where such sale, lease, transfer, exclusive license or other disposition is to a wholly owned
subsidiary of the Company.

                 "Loan Documents" shall mean all documents, instruments and agreements
entered into with respect to any Approved Loan.

                "Manager" shall have the meaning set forth in Section 8.1.

               "Member(s)" shall have the meaning set forth in the introductory paragraphs
hereto and any Person hereafter substituted as a Member pursuant to Article 12 or hereafter
admitted as a Member pursuant to Arlicle 12.

                "Member Nonrecourse Deductions" shall have the meanins set forlh in Section
10.4(c).

               "New Securities" shall mean all Units issued by the Company after the Effective
Date, other than (1) the following Units and (2) Units deemed issued pursuant to the following
Options and Convertible Securities (clauses (l) and (2), collectively,"Exempted Securities"):

                (i)     Units, Options or Convertible Securities issued as a dividend or
distribution;

                (ii)     Units, Options or Converlible Securities issued by reason of a dividend,
stock split, split-up ol other distribution on Units;

                (iii) Units or Options issued to employees or directors of, or consultants or
advisors to, the Company or any of its subsidiaries pursuant to a plan, agreement or an:angemenl.
approved by the Members;

                (iv)  Units or Convertible Securities actually issued upon the exercise of
Options or Units actually issued upon the conversion or exchange ofConvertible Securities, in
each case provided such issuance is pursuant to the terms ofsuch Option or Converlible
Security;

                (v)     Units, Options or Convet'tible Securities issued to banks, equipment
lessors or other'financial institutions, or to real propefty lessors, pursuant to a debt financing,
equiprnent leasing or real property leasing transaction approved by the Members;

                (vi)   Units, Options or Convertible Securiiies issued to suppliers or third party
service providels in connection with the provision of goods or services pursuant to tl'ansactions
approved by the Members; or

                (vii)   Units, Options ol Convertible Securities issued pursuant to the acquisition
of another cotporation by the Company by merger, purchase of substantially all of the assets or
other reorgani zalion or to   a   joint venture agreement, provided that such issuances   are approved
bv the Members: or

                                                                                                         [iiii-.Fe-irjses---------''----]
                                               Sch.2-Page3




                                                                                                                          *w
                (viii) Units, Options or Convertible Securities issued in connection with
strategic parlnerships approved by the Members.

                "Person" shall mean any individual, corpor.ation, limited liability company,
pattnership, joint venture, estate, tl'ust, unincorpolated association or other entity whatsoever,
any federal, state, county ol municipal government, or any bufeau or department or agency
thereof, and any fiduciary acting in such capacity on behalfofany ofthe foregoing.

                 "ProJits" or "Losses" for any Fiscal Year (ol other period) shall mean an amounl.
equal to the Company's taxable income or loss, respectively, for such taxable yeal detetmined irr
accor<lance with Section 703(a) of the Code (for this purpose, all items of income, gain, loss ol
deduction requiled to be stated sepalately pulsuanl to Section 703(aXl) ofthe Code shall be
included in taxable income or loss), with the following adjustments: (i) income o1'the Company
that is exempt frorn I'ederal incorne tax and not othelwise taken into account in computing Profits
or Losses pursuant to this dellnition shall be added to such taxable income or loss; (ii) any
expenditures ofthe Company described in Section 705(aX2XB) ofthe Code ol tleated as such
pursuant to Regulations $ 1.704-1(bx2)(iv), and not othelwise taken into account in computing
Profltr; or Losses put'suant to this definition shall be subtlacted fi'om such taxable income or lossr;
(iii) income, gain, loss and deduction ol'the Company shall be cornputed as il'the Company had
sold any property distlibuted to a Membel on the date of such distribution at a price equal to its
tail market value at the date; (iv) the ad.iustments set fbrth in Section 10.1 (e) and (v) items of
income, gain deduction or loss specifically allocated pursuant to Section 10.4(c) in any year shall
be excluded from the calculation of taxable income or loss fbr such year'.

                "Properfit" shall have the meaning set forth in Section     2.

                '(Regulations" shall mean the Treasury Regulations promulgated under the Code
as such regulations may be amended    from time to time (including the corresponding provisions
of succeeding regulations).

                "Regulatory Allocations" shall have the meaning set forth in Section 1O.a(c).

                 "Tux" or' "Toxes" means any federal, state, county, local, fbreign and other taxes
(inclu<ling, without limitation, income, profits, premium, estimated, excise, sales, use,
occupilncy, gloss leceipts, fi'anchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll and pr.operty taxes, import
duties and other governmental charges and assessments), whether or not measured in whole or in
pafi by net income, and including deficiencies, interest, additions to tax ol'interest, and penalties
with lespect thereto, and including expenses associated with contesting any proposed
adjustments related to any ofthe foregoing.

               "TMP" shall have the meaning      set forth   in Section I1.5.

                 "Transfer" means the transfer', sale, assignment, gift or.other disposition, pledge,
hypothecation or collateral assignment of all or any portion of an Interest, whether direct or
indirec;t, voluntary ol involuntaly, by operation of law or otherwise, and/or in one or more related
or unt'elated transactions. In the case of PM, the Tlansfer of any of the interests of PM to any


                                           Sch.2-Page4




                                                                                                          i
                                                                                                              I
                                                                                                                  ,5


                                                                                                                       "t',a'
Person other than Joel Schreiber, shall be deemed to be a Transfer ofthe applicable pro rata
number of Interests hereunder.

                uUnit'means    one unit of the ownership interest of a Member in the Company
consisting of (i) such Member's interest in profits, losies, allocations and distributions,
                                                                                            1ii; suctr
Member's right to vote or grant or withhold consents with respect to company matters as
provided herein or in the Act, and (iii) such other rights and piiuileges, ifany, provided for
                                                                                                 in
this Agreement' All Units shall be considered personal p.operty, The initial-Units of each
Member are set forth on Schedule I annexed hereto,




                                           Sch.2-Page5
                                                 Schedule 8.6

                                       Fees, Expenses and Compensation

              Effective on the Effective Date, the Company shall pay to LS on a monthly basis
an amount equal to ten thousand dollars ($10,000.00)   (the..LS Salary,,),   as may be amended
pursuant the consent of the Members.

               Effective on the Effective Date, the Company shall pay to DO on a monthly basis
an amount equal to two thousand   five hundred dollars ($2,500.00) until the six-month
anniversary of the Effeqtive Date, at which time the company shall pay to Do on a monthly
basis ten thousand dollars ($10,000.00) (the'DO Salary,,), as may be amended pursuant the
consent of the Members.

              Upon commencement of operations of the Company's first shared office facility,
PM shall be entitled to a monthly payment equal to the LSH Salary (the.?M payment"). pM
may waive the Company's obligation to pay the PM Payment, in its sole discretion.




                                        Sch.2-Page6




                                                                                                 o',/to'
